Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Groups I and A, claims 1-22 in the replies filed on 05/10/2021 and 06/21/2021 are acknowledged.  Claims 23-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: in the brief description of the drawings, the description of Fig. 18 such as “FIG. 18 is a plan view of the flexible package of FIG. 18 …” is incorrect because FIG. 18 is not a flexible package of FIG. 18; and the description of Fig. 24 is also incorrect because the sectional line 24-24 not 15-15.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show T1, T2, T3, and the cross-sectional view 1-1 as described in paragraphs [0066], [0068], and [0070] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, in claim 1, the phrases “the inner surface” on lines 5-6, “the inner surface” on line 8, “the first surface” on line 9, and “the outer surface” on line 14, in claim 3, the phrase “the two secondary expansion chambers”, in claim 4, the phrase “the two or more discrete expansion chambers”, in claim 5, the phrase “the secondary expansion chambers”, in claims 17-18,  the phrase “the secondary expansion chambers” lack proper antecedent basis.  In claim 5, the phrases “the top and bottom portion”, “the first and second end portion”, and “a second secondary expansion chambers”, and in claim 13, line 3, the phrase “second secondary expansion chambers” are incomplete and inaccurate.  
The applicant is required to make corrections to the claims wherever appropriate in order to clarify same.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ambrose (4,267,684).  To the extent that the Examiner can determine the scope of the claims, Ambrose discloses a package (102; Fig.s 4-6) for at least one article comprising a flexible inner sheet (104) having a first surface (outer surface as shown in Fig. 4) and a second surface (inner surface), an inner sheet first portion (top portion) and an inner sheet second portion (bottom portion); a flexible outer sheet (105) having an outer sheet first portion (top portion as shown in Fig. 4), an outer sheet second portion (bottom portion), an outer sheet inner surface (the surface facing the inner sheet) and an outer sheet outer surface (opposite the outer sheet inner surface), at least a portion of the outer sheet inner surface of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form one or more first primary expansion chambers therebetween (between the inner and outer sheets), and at least a portion of the outer sheet inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween, at least a portion of the second surface of the inner sheet first portion disposed in face-to-face relationship with and joined to a portion of the second surface of the second portion of the inner sheet forming an article reservoir therebetween; a secondary outer sheet material (106) disposed adjacent the outer surface of at least a portion of the outer sheet and joined thereto to form two or more discrete secondary expansion chambers (a top chamber and a bottom chamber with each chamber disposed between the outer sheet and the secondary outer sheet).  Ambrose further discloses at least a portion of at least one of the two or more discrete secondary expansion chambers is disposed adjacent another of the two or more discrete .
As to claims 3-4, see Fig.s 4.
As to claim 18, Ambrose further discloses the secondary expansion chambers are each in fluid communication with an expansion port (116).
As to claims 20-21, Ambrose further discloses an article retrieval feature such as by cutting the package that allows a user to open the package and retrieve the one or more articles and also deflates the one or more primary expansion chambers.

Claim(s) 1-16, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Malone et al. (2003/0128898; hereinafter Malone).  To the extent that the Examiner can determine the scope of the claims, Malone discloses a package (151; Fig.s 17-18) for at least one article comprising a flexible inner sheet (52) having a first surface (outer surface as shown in Fig. 18B) and a second surface (inner surface), an inner sheet first portion (left side as shown in Fig. 18B) and an inner sheet second portion (right side); a flexible outer sheet (107) having an outer sheet first portion (left side as shown in Fig. 4), an outer sheet second portion (right side), an outer sheet inner surface (the surface facing the inner sheet) and an outer sheet outer surface (opposite the outer sheet inner surface), at least a portion of the outer sheet inner surface of the outer sheet first portion being joined to the first surface of the inner sheet first portion to form one or more first primary expansion chambers therebetween (between the inner and outer sheets), and at least a portion of the outer sheet inner surface of the outer sheet second portion being joined to the first surface of the inner sheet second portion to form one or more second primary expansion chambers therebetween, at least a portion of the second surface of the .
As to claims 2-3, see Fig. 18B.
As to claim 4, Malone discloses the package comprises a top portion (the left side as shown in Fig. 18B when the package rotates 90º clockwise) and a bottom portion (the right side), and the two or more discrete secondary expansion chambers form a frame-like structure disposed in at least the top portion and the bottom portion.
As to claims 5-10, Malone discloses the package is generally parallelepiped in shape (Fig. 17) when formed and the two or more discrete secondary expansion chambers are expanded and has a top portion, a bottom portion, a first end portion and a second end portion disposed between the top and bottom portions, and two side edges disposed on opposite sides of the package between the top and bottom portions and the first and second end portions.  Malone further discloses a first secondary expansion chamber and a second secondary expansion chamber as claimed.
As to claims 11-12, Malone further discloses a third secondary expansion chamber disposed in a central region of the top and/or bottom portion, and the third secondary expansion chamber extends through the top portion, the first end portion and at least part of the bottom portion.

As to claims 14-16, Malone further discloses a third secondary expansion chamber, a fourth secondary expansion chamber, and a fifth secondary expansion chamber as claimed (Fig.s 17-18).
As to claims 20-21, Malone further discloses an article retrieval feature such as by opening the cover sections (135a, 135b) of the package that allows a user to open the package and retrieve the one or more articles and also deflates the one or more primary expansion chambers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malone.

As to claim 17, Malone further discloses an inflating valve (38; Fig. 2).  However, to the extent that Malone fails to disclose at least two of the two or more discrete secondary expansion chambers are separated by a one-way valve as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Malone so the package is constructed with at least two of the two or more discrete secondary expansion chambers are separated by a one-way valve as claimed because such feature is old and conventional in the packaging art.
As to claims 18 and 19, it appears that Malone discloses the two or more discrete secondary expansion chambers are in fluid communication with an expansion port as claimed.  To the extent that Malone fails to show the two or more discrete secondary expansion chambers are in fluid communication with an expansion port, it would have been obvious to one having ordinary 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736